DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus et al. (U.S. 2009/0076559) in view of Antonio et al. (U.S. 2017/0290546). Regarding claims 1, 2, and 17, Libbus discloses a wearable device 100, the device comprising: a flexible substrate 110 (see Figures 1A-J); a first electrode 112A/112B/112C/112D (see Figures 1A-J); a second electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a battery 150 (see Figures 1E and 1J); a control circuitry 130, wherein the control circuitry has a first mode of operation in which the battery is disengaged from the control circuitry and a second mode of operation in which the battery is engaged with the control circuitry (see paragraph [0079] which describes the switches within the device, and the first and second “mode of operation” is the inherent outcome of the battery being engaged or disengaged, as the engagement or disengagement of the battery would itself be the “mode of operation”), further wherein the control circuitry is configured to deliver a predefined waveform between the first and second electrodes when the battery is engaged with the control circuitry (see paragraphs [0075] and [0079]), wherein the predefined waveform has a frequency of between 100 Hz and 15 KHz (see paragraph [0084]). It is respectfully submitted that the language “delivers a charge per phase of between 0.1-10 microCoulombs” fails to define the claimed invention over that of the prior art because it is related to the result of the waveform and not to any particular value or configuration of the waveform or the control circuitry. However, Libbus fails to disclose that the device includes a circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, wherein the circuit interrupt comprises a pull tab and is removable from the device. Antonio teaches a wearable sensor patch 100 that includes a battery 300, a circuit 320, and a removable circuit interrupt, pull tab 310, interposed between the battery and the control circuitry and configured to be removed from the device to electrically engage the battery with the control circuitry (see Figures 1, 4, and 5 and paragraphs [0012], [0028], and [0084]). Antonio teaches that the use of the removable circuitry interrupt prevents battery drain during shipping and storage of the device (see paragraph [0084], lines 20-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a removable pull tab circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, as taught by Antonio, in order to prevent battery drain during shipping and storage of the device, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 3, Libbus discloses that the first and the second electrodes each comprise an adhesive hydrogel 014A/114B/114C/114D on a first side of the substrate (see Figures 1B1 and 1J).
Regarding claim 4, the device of Libbus is a self-adhesive device that is intended to adhere independently to a patient’s body and, thus, it would be desirable to have the device weigh as little as possible in order for the device to be capable of adhering independently to a patient’s body. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Libbus to have a weight of 20 g or less, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 5, Libbus discloses that the device has a maximum diameter of 10 cm or less, about 50 mm to 100 mm (see paragraph [0091]).
Regarding claim 6, Libbus discloses that the device has a maximum thickness of 1 cm or less, about 5mm to about 10 mm (see paragraph [0090]).
Regarding claim 7, Libbus discloses a flexible cover 162, wherein the battery and control circuitry are between the flexible cover and the flexible substrate (see Figure 1I).
Regarding claim 8, Libbus discloses that the flexible cover comprises a fabric (see paragraph [0089]).
Regarding claim 9, Libbus discloses that the control circuitry is configured to generate and deliver the predefine waveform between the first and second electrodes when the battery is engaged with the control circuitry and an impedance between the first and second electrodes is within a pre-defined range (see paragraph [0086], which describes impedance being used to determine the ECG signal, and paragraph [0014], which describes the treatment signal being delivered based on the ECG signal).
Regarding claims 10 and 13-15, Libbus fails to disclose that the predefined waveform is configured to run for 15 minutes or less, has a charge per phase of between 0.1-5 microCoulombs, has a current between 1 and 20 mA, or has a DC percentage of between 80-100%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the predefined waveform of Libbus to be configured to run for 15 minutes or less, have a charge per phase of between 0.1-5 microCoulombs, a current between 1 and 20 mA, and a DC percentage of between 80-100%, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05
Regarding claim 11, Libbus does not disclose any user inputs or controls.
Regarding claim 12, Libbus discloses that the predefined waveform has a frequency between 100 Hz and 1.6 KHz (see paragraph [0084]).
Regarding claim 18, Libbus discloses a wearable device 100, the device comprising: a flexible substrate 110 (see Figures 1A-J); a first electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a second electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a battery 150 (see Figures 1E and 1J); a control circuitry 130, wherein the control circuitry has a first mode of operation in which the battery is disengaged from the control circuitry and a second mode of operation in which the battery is engaged with the control circuitry (see paragraph [0079] which describes the switches within the device, and the first and second “mode of operation” is the inherent outcome of the battery being engaged or disengaged, as the engagement or disengagement of the battery would itself be the “mode of operation”), further wherein the control circuitry is configured to deliver a predefined waveform between the first and second electrodes when the battery is engaged with the control circuitry and an impedance between the first and second electrodes is within a pre-defined range (see paragraphs [0075] and [0079]), wherein the predefined waveform has a frequency of between 100 Hz and 15 KHz (see paragraph [0084]). It is respectfully submitted that the language “delivers a charge per phase of between 0.1-10 microCoulombs” fails to define the claimed invention over that of the prior art because it is related to the result of the waveform and not to any particular value or configuration of the waveform or the control circuitry. However, Libbus fails to disclose that the device includes a pull tab removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the pull tab is pulled, or that the device weighs 20 g or less. Antonio teaches a wearable sensor patch 100 that includes a battery 300, a circuit 320, and a removable circuit interrupt, pull tab 310, interposed between the battery and the control circuitry and configured to be removed from the device to electrically engage the battery with the control circuitry (see Figures 1, 4, and 5 and paragraphs [0012], [0028], and [0084]). Antonio teaches that the use of the removable circuitry interrupt prevents battery drain during shipping and storage of the device (see paragraph [0084], lines 20-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a removable pull tab circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, as taught by Antonio, in order to prevent battery drain during shipping and storage of the device, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Further, the device of Libbus is a self-adhesive device that is intended to adhere independently to a patient’s body and, thus, it would be desirable to have the device weigh as little as possible in order for the device to be capable of adhering independently to a patient’s body. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Libbus to have a weight of 20 g or less, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 19, Libbus discloses a wearable device 100, the device comprising: a flexible substrate 110 (see Figures 1A-J); a first electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a second electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a battery 150 (see Figures 1E and 1J); a control circuitry 130, wherein the control circuitry has a first mode of operation in which the battery is disengaged from the control circuitry and a second mode of operation in which the battery is engaged with the control circuitry (see paragraph [0079] which describes the switches within the device, and the first and second “mode of operation” is the inherent outcome of the battery being engaged or disengaged, as the engagement or disengagement of the battery would itself be the “mode of operation”), further wherein the control circuitry is configured to deliver a predefined waveform between the first and second electrodes when the battery is engaged with the control circuitry and an impedance between the first and second electrodes is within a predefined range (see paragraphs [0075] and [0079]), wherein the predefined waveform has a frequency of between 100 Hz and 15 KHz (see paragraph [0084]); and a cover 162 covering the flexible substrate so that the battery and control circuitry are enclosed between the cover and the flexible substrate (see Figure 1I), wherein the device has a principle diameter that is between 2 cm and 10 cm, about 50 mm to 100 mm (see paragraph [0091]). It is respectfully submitted that the language “delivers a charge per phase of between 0.1-10 microCoulombs” fails to define the claimed invention over that of the prior art because it is related to the result of the waveform and not to any particular value or configuration of the waveform or the control circuitry. However, Libbus fails to disclose that the device includes a pull tab removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the pull tab is pulled, or wherein a thickness of the device between the cover and the flexible substrate is less than 5 mm. Antonio teaches a wearable sensor patch 100 that includes a battery 300, a circuit 320, and a removable circuit interrupt, pull tab 310, interposed between the battery and the control circuitry and configured to be removed from the device to electrically engage the battery with the control circuitry (see Figures 1, 4, and 5 and paragraphs [0012], [0028], and [0084]). Antonio teaches that the use of the removable circuitry interrupt prevents battery drain during shipping and storage of the device (see paragraph [0084], lines 20-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a removable pull tab circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, as taught by Antonio, in order to prevent battery drain during shipping and storage of the device, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Libbus to have a thickness of the device between the cover and the flexible substrate of less than 5 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus (U.S. 2009/0076559, cited above) in view of Antonio (U.S. 2017/0290546, cited above), as applied to claims 1-15 and 17-19 above, and further in view of Rogers et al. (U.S. 2013/0333094). Libbus in view of Antonio provides the invention substantially as claimed, but fails to provide that the first electrode is concentrically arranged around the second electrode on the flexible substrate. Rogers teaches electronic devices that are mountable on an appendage, such as an arm (see paragraph [0012], lines 14-15) and that include a first electrode concentrically arranged around a second electrode (see paragraph [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Libbus in view of Antonio to include a first electrode concentrically arranged around a second electrode, as taught by Rogers, as it has been held that simple substitution of one known element, the electrodes of Rogers, for another, the electrodes of Libbus, to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus et al. (U.S. 2009/0076559, cited above) in view of Jashek et al. (WO 2019/138407). Regarding claims 1, 2, and 17, Libbus discloses a wearable device 100, the device comprising: a flexible substrate 110 (see Figures 1A-J); a first electrode 112A/112B/112C/112D (see Figures 1A-J); a second electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a battery 150 (see Figures 1E and 1J); a control circuitry 130, wherein the control circuitry has a first mode of operation in which the battery is disengaged from the control circuitry and a second mode of operation in which the battery is engaged with the control circuitry (see paragraph [0079] which describes the switches within the device, and the first and second “mode of operation” is the inherent outcome of the battery being engaged or disengaged, as the engagement or disengagement of the battery would itself be the “mode of operation”), further wherein the control circuitry is configured to deliver a predefined waveform between the first and second electrodes when the battery is engaged with the control circuitry (see paragraphs [0075] and [0079]), wherein the predefined waveform has a frequency of between 100 Hz and 15 KHz (see paragraph [0084]). It is respectfully submitted that the language “delivers a charge per phase of between 0.1-10 microCoulombs” fails to define the claimed invention over that of the prior art because it is related to the result of the waveform and not to any particular value or configuration of the waveform or the control circuitry. However, Libbus fails to disclose that the device includes a circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, wherein the circuit interrupt comprises a pull tab and is removable from the device. Jashek teaches a wearable sensor patch 20 that includes a battery 48, a circuit 53, and a removable circuit interrupt, pull tab 42/142, interposed between the battery and the control circuitry and configured to be removed from the device to electrically engage the battery with the control circuitry (see Figures 3 and 5A-C, Abstract, page 16, lines 28-30, and page 17, lines 2-5). Jashek teaches that the use of the removable circuitry interrupt prevents battery drain prior to use of the patch (see page 17, lines 2-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a removable pull tab circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, as taught by Jashek, in order to prevent battery drain during shipping and storage of the device, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 3, Libbus discloses that the first and the second electrodes each comprise an adhesive hydrogel 014A/114B/114C/114D on a first side of the substrate (see Figures 1B1 and 1J).
Regarding claim 4, the device of Libbus is a self-adhesive device that is intended to adhere independently to a patient’s body and, thus, it would be desirable to have the device weigh as little as possible in order for the device to be capable of adhering independently to a patient’s body. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Libbus to have a weight of 20 g or less, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 5, Libbus discloses that the device has a maximum diameter of 10 cm or less, about 50 mm to 100 mm (see paragraph [0091]).
Regarding claim 6, Libbus discloses that the device has a maximum thickness of 1 cm or less, about 5mm to about 10 mm (see paragraph [0090]).
Regarding claim 7, Libbus discloses a flexible cover 162, wherein the battery and control circuitry are between the flexible cover and the flexible substrate (see Figure 1I).
Regarding claim 8, Libbus discloses that the flexible cover comprises a fabric (see paragraph [0089]).
Regarding claim 9, Libbus discloses that the control circuitry is configured to generate and deliver the predefine waveform between the first and second electrodes when the battery is engaged with the control circuitry and an impedance between the first and second electrodes is within a pre-defined range (see paragraph [0086], which describes impedance being used to determine the ECG signal, and paragraph [0014], which describes the treatment signal being delivered based on the ECG signal).
Regarding claims 10 and 13-15, Libbus fails to disclose that the predefined waveform is configured to run for 15 minutes or less, has a charge per phase of between 0.1-5 microCoulombs, has a current between 1 and 20 mA, or has a DC percentage of between 80-100%. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the predefined waveform of Libbus to be configured to run for 15 minutes or less, have a charge per phase of between 0.1-5 microCoulombs, a current between 1 and 20 mA, and a DC percentage of between 80-100%, as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05
Regarding claim 11, Libbus does not disclose any user inputs or controls.
Regarding claim 12, Libbus discloses that the predefined waveform has a frequency between 100 Hz and 1.6 KHz (see paragraph [0084]).
Regarding claim 18, Libbus discloses a wearable device 100, the device comprising: a flexible substrate 110 (see Figures 1A-J); a first electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a second electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a battery 150 (see Figures 1E and 1J); a control circuitry 130, wherein the control circuitry has a first mode of operation in which the battery is disengaged from the control circuitry and a second mode of operation in which the battery is engaged with the control circuitry (see paragraph [0079] which describes the switches within the device, and the first and second “mode of operation” is the inherent outcome of the battery being engaged or disengaged, as the engagement or disengagement of the battery would itself be the “mode of operation”), further wherein the control circuitry is configured to deliver a predefined waveform between the first and second electrodes when the battery is engaged with the control circuitry and an impedance between the first and second electrodes is within a pre-defined range (see paragraphs [0075] and [0079]), wherein the predefined waveform has a frequency of between 100 Hz and 15 KHz (see paragraph [0084]). It is respectfully submitted that the language “delivers a charge per phase of between 0.1-10 microCoulombs” fails to define the claimed invention over that of the prior art because it is related to the result of the waveform and not to any particular value or configuration of the waveform or the control circuitry. However, Libbus fails to disclose that the device includes a pull tab removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the pull tab is pulled, or that the device weighs 20 g or less. Jashek teaches a wearable sensor patch 20 that includes a battery 48, a circuit 53, and a removable circuit interrupt, pull tab 42/142, interposed between the battery and the control circuitry and configured to be removed from the device to electrically engage the battery with the control circuitry (see Figures 3 and 5A-C, Abstract, page 16, lines 28-30, and page 17, lines 2-5). Jashek teaches that the use of the removable circuitry interrupt prevents battery drain prior to use of the patch (see page 17, lines 2-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a removable pull tab circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, as taught by Jashek, in order to prevent battery drain during shipping and storage of the device, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Further, the device of Libbus is a self-adhesive device that is intended to adhere independently to a patient’s body and, thus, it would be desirable to have the device weigh as little as possible in order for the device to be capable of adhering independently to a patient’s body. As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Libbus to have a weight of 20 g or less, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Regarding claim 19, Libbus discloses a wearable device 100, the device comprising: a flexible substrate 110 (see Figures 1A-J); a first electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a second electrode 112A/112B/112C/112D on the flexible substrate (see Figures 1A-J); a battery 150 (see Figures 1E and 1J); a control circuitry 130, wherein the control circuitry has a first mode of operation in which the battery is disengaged from the control circuitry and a second mode of operation in which the battery is engaged with the control circuitry (see paragraph [0079] which describes the switches within the device, and the first and second “mode of operation” is the inherent outcome of the battery being engaged or disengaged, as the engagement or disengagement of the battery would itself be the “mode of operation”), further wherein the control circuitry is configured to deliver a predefined waveform between the first and second electrodes when the battery is engaged with the control circuitry and an impedance between the first and second electrodes is within a predefined range (see paragraphs [0075] and [0079]), wherein the predefined waveform has a frequency of between 100 Hz and 15 KHz (see paragraph [0084]); and a cover 162 covering the flexible substrate so that the battery and control circuitry are enclosed between the cover and the flexible substrate (see Figure 1I), wherein the device has a principle diameter that is between 2 cm and 10 cm, about 50 mm to 100 mm (see paragraph [0091]). It is respectfully submitted that the language “delivers a charge per phase of between 0.1-10 microCoulombs” fails to define the claimed invention over that of the prior art because it is related to the result of the waveform and not to any particular value or configuration of the waveform or the control circuitry. However, Libbus fails to disclose that the device includes a pull tab removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the pull tab is pulled, or wherein a thickness of the device between the cover and the flexible substrate is less than 5 mm. Jashek teaches a wearable sensor patch 20 that includes a battery 48, a circuit 53, and a removable circuit interrupt, pull tab 42/142, interposed between the battery and the control circuitry and configured to be removed from the device to electrically engage the battery with the control circuitry (see Figures 3 and 5A-C, Abstract, page 16, lines 28-30, and page 17, lines 2-5). Jashek teaches that the use of the removable circuitry interrupt prevents battery drain prior to use of the patch (see page 17, lines 2-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a removable pull tab circuit interrupt removably coupled with the control circuitry and configured to switch the control circuitry from the first mode to the second mode when the circuit interrupt is removed, as taught by Jashek, in order to prevent battery drain during shipping and storage of the device, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Libbus to have a thickness of the device between the cover and the flexible substrate of less than 5 mm, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus (U.S. 2009/0076559, cited above) in view of Jashek (WO 2019/138407, cited above), as applied to claims 1-15 and 17-19 above, and further in view of Rogers et al. (U.S. 2013/0333094). Libbus in view of Jashek provides the invention substantially as claimed, but fails to provide that the first electrode is concentrically arranged around the second electrode on the flexible substrate. Rogers teaches electronic devices that are mountable on an appendage, such as an arm (see paragraph [0012], lines 14-15) and that include a first electrode concentrically arranged around a second electrode (see paragraph [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Libbus in view of Jashek to include a first electrode concentrically arranged around a second electrode, as taught by Rogers, as it has been held that simple substitution of one known element, the electrodes of Rogers, for another, the electrodes of Libbus, to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12, 13, and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 and 10), 14, 9, 1/14, 1/14, 1/14, 1/14, 1/14, 1/14, 1/14, 1/14, 1/14, 14, 1/14, 1/14, 1/14, respectively, of U.S. Patent No. 11,278,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are a genus to the species of the patented claims and the differences which exist would be obvious to one having ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792